Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/21/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/21/2022.  In particular, claim 1 has been amended to limit the heterocyclic compound to an N-acylmorpholine.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 5,223,026).
With respect to claims 1 and 8, Schwarz discloses an ink jet printing composition comprising water (i.e., aqueous) and a cyclic amide organic compound (abstract) such as formylmorpholine (col. 30, lines 65-68) and polymeric (resin) additives (col. 12, lines 29-43).
Schwarz fails to exemplify or to disclose with sufficient specificity the combination of formylmorpholine and polymeric resin additives so as to anticipate, however, Schwarz discloses each one.
Therefore, it would have been obvious to one of ordinary skill in the art to obtain an inkjet aqueous ink composition comprising acylmorpholine and a resin.
With respect to claim 3, Schwarz discloses that the polymeric additives include polyacrylate salts and polymethacrylate salts (i.e., acrylic resins) (col. 12, lines 33-34).
With respect to claims 4 and 5, Schwarz discloses adding humectants (i.e., has a moisturizing effect) such as diethylene glycol (ether) (col. 12, lines 51-54).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 5,223,026) in view of Tsutsumi (US 5,998,501).
The discussion with respect to Schwarz in paragraph 5 above is incorporated here by reference.
Schwarz discloses the use of wetting agents such as glycol derivatives (col. 13, lines 54-68) but fails to disclose that the wetting agent is an organic solvent such as a glycol ether organic solvent with a boiling point of less 250°C or less.
Tsutsumi discloses an aqueous inkjet ink and teaches that wetting agents including glycol ethers such as diethylene glycol diethyl ether (boiling point = 188°C), ethylene glycol monomethyl ether (bp = 124°C), ethylene glycol monoethyl ether (bp = 135°C), ethylene glycol monobutyl ether (bp = 171°C), and triethylene glycol monoethyl ether (col. 11, lines 12-22).  Boiling points from paragraph 0047 of the applicant’s specification as originally filed.
Given that Schwarz and Tsutsumi are both drawn to aqueous inkjet compositions comprising wetting agents and further given that Tsutsumi discloses wetting agents include glycol ethers havig boiling points of less than 250°C, it would have been obvious to one of ordinary skill in the art to utilize wetting agents like claimed in the inkjet composition of Schwarz.

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the data of the specification shows unexpected results for N-acylmorpholine regarding dot diameter.
	The data is insufficient to establish unexpected results because there is no comparative data.  Therefore, no criticality can be shown for formylmorpholine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn